DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 12, line 1: “the latching element” should be corrected to - -a latching element- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (KR20210033153A) [hereinafter US 2021/0083427 used for translation].
Regarding claim 1: Kim teaches a housing assembly (at 2; Fig. 1) for a connector 1 (see Fig. 2), comprising: a securing mechanism 3 for securing the connector 1 to a mating connector 6 in a securing position (see Fig. 20); and a locking mechanism 4 (Fig. 2), the locking mechanism 4 in a locking position (Figs. 13-14) locks the securing mechanism 3 in the securing position (Para. 0091), the locking mechanism 4 is latchable in a holding position (Figs. 16-17) in which the securing mechanism 3 can be moved out of the securing position (Para. 0096-0097).  
Regarding claim 2: Kim teaches all the limitations of claim 1 and further teaches wherein the housing assembly has a holding latch mechanism (at 211; Fig. 16) configured to latch the locking mechanism in the holding position (see Fig. 16 and Para. 0096).  
Regarding claim 3: Kim teaches all the limitations of claim 2 and further teaches wherein the housing assembly has a holding release mechanism (at 43; Fig, 17) configured to release the holding latch mechanism when the securing mechanism is moved out of the securing position (see Fig. 17 and Para. 0097).  
Regarding claim 4: Kim teaches all the limitations of claim 3 and further teaches wherein the locking mechanism 4 is latchable in a pre-latched position (Figs. 11-12) in which the securing mechanism 3 can be moved to the securing position (see Figs. 11-14).  
Regarding claim 5: Kim teaches all the limitations of claim 4 and further teaches wherein the housing assembly has a pre-latch mechanism 21 configured to latch the locking mechanism 4 in the pre-latched position (see Fig. 5 and Para. 0050).  
Regarding claim 6: Kim teaches all the limitations of claim 5 and further teaches wherein the housing assembly has a drive mechanism 5 which generates a force that presses the locking mechanism out of the holding position and/or the pre-latched position (see Fig. 5).  
Regarding claim 7: Kim teaches all the limitations of claim 6 and further teaches wherein the holding latch mechanism (at 211; Fig. 16) and the pre-latch mechanism 21 are part of a single latch assembly (see Fig. 11).  
Regarding claim 8: Kim teaches all the limitations of claim 7 and further teaches wherein the locking mechanism 4 has a catch 41 (Fig. 9), and the locking mechanism 4 is in the locking position, the holding position, or the pre-latched position depending on the position of the catch (see Figs. 11-15).  
Regarding claim 9: Kim teaches all the limitations of claim 8 and further teaches wherein the catch 42 is held in a linearly movable manner (see Figs. 9-14).  
Regarding claim 10: Kim teaches all the limitations of claim 9 and further teaches wherein the locking mechanism 4 passes from the holding position (Figs. 16-17) to the pre-latched position (Figs. 11-12) when the securing mechanism is moved out of the securing position (see Figs. 11-17).  
Regarding claim 11: Kim teaches all the limitations of claim 10 and further teaches wherein the locking mechanism 4 passes from the pre-latched position to the locking position (Figs. 13-14) when the securing mechanism reaches the securing position (see Figs. 11-17).  
Regarding claim 12: Kim teaches all the limitations of claim 11 and further teaches wherein a latching element 42 for the holding position (Figs. 16-17) and the latching element for the pre-latched position (Figs. 11-12) are deflectable perpendicular to one another (see Figs. 11-14).  
Regarding claim 13: Kim teaches all the limitations of claim 1 and further teaches wherein the housing assembly has a further locking mechanism 33 which locks the securing mechanism 3 in the securing position (see Fig. 17).  
Regarding claim 14: Kim teaches all the limitations of claim 1 and further teaches wherein the securing mechanism 3 includes a rotatable lever (see Fig. 2).  
Regarding claim 15: Kim teaches a method for releasing a connection (Fig. 2) between a connector 1 and a mating connector 6 which is secured to the connector by a securing mechanism 3 (Para. 0064), comprising the steps of: blocking motion of the securing mechanism 3 from a securing position (see Fig. 1) with a locking mechanism 4 (Fig. 15); and biasing the locking mechanism from a pre-latched position (Figs. 11-12) into a holding position (Figs. 16-17) in which the securing mechanism 3 can be moved out of the securing position (see Fig. 18).  
Regarding claim 16: Kim teaches all the limitations of claim 15 and further teaches further comprising the step of latching the locking mechanism 4 into the holding position (see Figs. 16-17).  
Regarding claim 17: Kim teaches all the limitations of claim 16 and further teaches further comprising the step of, with the locking mechanism latched in the holding position, moving the securing mechanism out of the securing position (see Figs. 11-17).  
Regarding claim 18: Kim teaches all the limitations of claim 17 and further teaches wherein the step of moving the securing mechanism 3 out of the securing position returns the locking mechanism from the holding position to the pre-latched position (Para. 0071).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for relevant prior art, specifically focused on a pair of connectors comprising at least two securing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833